Case 3:20-cv-00573-BJD-PDB Document 12 Filed 09/24/20 Page 1 of 2 PageID 40




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division

JASMINKA MASINOVIC,

             Plaintiff,

v.                                                         NO. 3:20-cv-573-J-39PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order

      In this action challenging the Commissioner of Social Security’s denial of
Jasminka Masinovic’s application for benefits, the Commissioner moves to stay the
case for ninety days or until the Social Security Administration (“SSA”) can prepare
the transcript of the agency record. Doc. 11. Masinovic has no opposition. Doc. 11 at
3.

      In a denial-of-benefits action, as part of the Commissioner’s answer, the
Commissioner must “file a certified copy of the transcript of the record including the
evidence upon which the findings and decision complained of are based.” 42 U.S.C.
§ 405(g).

      The Commissioner explains the Office of Appellate Operations in Virginia
compiles the transcript for each case, and the novel coronavirus pandemic and
resulting transition to remote work, combined with a substantial increase in filings,
has “significantly impacted” operations. Doc. 11 at 1–2.

      Because there is no opposition and the Commissioner presents good cause, the
Court grants the motion, Doc. 11, and stays the action through December 20, 2020,
Case 3:20-cv-00573-BJD-PDB Document 12 Filed 09/24/20 Page 2 of 2 PageID 41




or until the SSA can prepare the transcript of the agency record, whichever is sooner.
The clerk is directed to administratively close the file for the duration of the stay.

      The Court directs the clerk to change the plaintiff’s name on the docket to
“Jasminka Masinovic” and the parties to use the correct spelling in future filings.
Compare Doc. 1 at 1 (caption) with Doc. 1 ¶ 2 and Doc. 2 at 5.

      Ordered in Jacksonville, Florida, on September 24, 2020.




c:    Counsel of record




                                           2
